DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                FRANK J. HILL,
                                  Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D19-1137

                                [June 6, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 03-15122CF10A.

   Frank J.Hill, Crawfordville, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and LEVINE, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.